              Case 7:19-cv-04854-CS Document 1 Filed 05/24/19 Page 1 of 8



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                   Chapter 11

WINDSTREAM HOLDINGS, INC., et al.,                       Case No. 19-22312 (RDD)

                               Debtors.                  (Joint Administration Requested)


                                     NOTICE OF APPEAL

Part 1: Identify the appellant

         1.     Name of appellant: GLM, DFW, Inc.

         2.     Position of appellant in the bankruptcy case that is the subject of this appeal:

                creditor.

Part 2: Identify the subject of this appeal

         1.     Describe the judgment, order, or decree appealed from: Final Order Authorizing

                the Debtors to Pay Certain Prepetition Claims of (I) Critical Vendors, (II) Lien

                Claimants, and (III) Section 503(B)(9) Claimants In the Ordinary Course of

                Business On a Postpetition Basis [docket no. 377].

         2.     State the date on which the judgment, order, or decree was entered: April 22,

                2019.

Part 3: Identify the other parties to the appeal

         1.     Party: Windstream Holdings, Inc. and its affiliated debtors and debtors-in-

                possession in the above styled and numbered jointly administered bankruptcy

                case, including, without limitation, Windstream Services, LLC.

         2.     Attorney for appellees:

                Stephen E. Hessler, Esq.
                KIRKLAND & ELLIS LLP
                KIRKLAND & ELLIS INTERNATIONAL LLP

NOTICE OF APPEAL—Page 1
           Case 7:19-cv-04854-CS Document 1 Filed 05/24/19 Page 2 of 8



              601 Lexington Avenue
              New York, New York 10022
              Telephone: (212) 446-4800
              Facsimile: (212) 446-4900


       Accordingly, GLM DFW, Inc. hereby appeals to the United States District Court for the

Southern District of New York, pursuant to 28 U.S.C. § 158(a)(1), that certain Final Order

Authorizing the Debtors to Pay Certain Prepetition Claims of (I) Critical Vendors, (II) Lien

Claimants, and (III) Section 503(B)(9) Claimants In the Ordinary Course of Business On a

Postpetition Basis, entered on April 22, 2019 at docket no. 377 in the above styled and numbered

jointly administered case. Pursuant to Bankruptcy Rule 8003(a)(3)(B), a copy of said order is

attached hereto as Exhibit “A.”

       RESPECTFULLY SUBMITTED this 2d day of May, 2019.

                                        MUNSCH HARDT KOPF & HARR, P.C.


                                        By: /s/ Davor Rukavina
                                           Davor Rukavina
                                           Texas Bar No. 24030781
                                           Admitted Pro Hac Vice
                                           Thomas D. Berghman
                                           Texas Bar No. 24082683
                                           Admitted Pro Hac Vice
                                           500 N. Akard Street, Suite 3800
                                           Dallas, Texas 75201-6659
                                           Telephone: (214) 855-7500
                                           Facsimile: (214) 855-7584
                                           E-mail: drukavina@munsch.com
                                                    tberghman@munsch.com

                                        COUNSEL FOR GLM DFW, INC.




NOTICE OF APPEAL—Page 2
              Case 7:19-cv-04854-CS Document 1 Filed 05/24/19 Page 3 of 8



                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that, on this the 2d day of May, 2019, true and correct
copies of this document were electronically served by the Court’s ECF system on parties entitled
to notice thereof and that, additionally, he caused true and correct copies of this document to be
served by U.S. first class mail, postage prepaid, on the following:

Kirkland & Ellis LLP
Attn.: Stephen E. Hessler, P.C.
601 Lexington Avenue
New York, N.Y. 10022

Office of The United States Trustee
Attn.: Paul K. Schwartzberg and Serene Nakano
U.S. Federal Office Building
201 Varick Street, Suite 1006
New York, N.Y. 10014


                                         By: /s/ Davor Rukavina
                                            Davor Rukavina




NOTICE OF APPEAL—Page 3

4841-8716-3285v.1 015709.00003
19-22312-rdd
          CaseDoc
               7:19-cv-04854-CS
                  377 Filed 04/22/19
                                Document
                                      Entered
                                           1 Filed
                                               04/22/19
                                                   05/24/19
                                                        16:38:43
                                                             Page#0377
                                                            Docket Main
                                                                   4 of 8Document
                                                                         Date Filed: 04/22/2019
                                     Pg 1 of 5


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                   )
    In re:                                                         )         Chapter 11
                                                                   )
    WINDSTREAM HOLDINGS, INC., et al.,1                            )         Case No. 19-22312 (RDD)
                                                                   )
                                         Debtors.                  )         (Jointly Administered)
                                                                   )

                  FINAL ORDER AUTHORIZING THE DEBTORS TO PAY
             CERTAIN PREPETITION CLAIMS OF (I) CRITICAL VENDORS,
            (II) LIEN CLAIMANTS, AND (III) SECTION 503(B)(9) CLAIMANTS
         IN THE ORDINARY COURSE OF BUSINESS ON A POSTPETITION BASIS

             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for the entry of a final order (this “Final Order”), authorizing the

Debtors to continue their prepetition business operations, policies, and programs and to pay

Vendor Claims, on a postpetition basis in the ordinary course of business, all as more fully set

forth in the Motion; and upon the First Day Declaration; and this Court having jurisdiction over

this matter pursuant to 28 U.S.C. §§ 157(a)-(b) and 1334(b) and the Amended Standing Order of

Reference from the United States District Court for the Southern District of New York, dated

February 1, 2012; this Court having found that this is a core proceeding pursuant to 28 U.S.C. §

157(b)(2 that this Court may decide by final order consistent with Article III of the United States

Constitution; and this Court having found that venue of the Motion in this district is proper

pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the Debtors’ notice of


1
      The last four digits of Debtor Windstream Holdings, Inc.’s tax identification number are 7717. Due to the large
      number of debtor entities in these chapter 11 cases, for which the Debtors have requested joint administration, a
      complete list of the debtor entities and the last four digits of their federal tax identification numbers is not provided
      herein. A complete list of such information may be obtained on the website of the Debtors’ proposed claims and
      noticing agent at http://www.kccllc.net/windstream. The location of the Debtors’ service address for purposes of
      these chapter 11 cases is: 4001 North Rodney Parham Road, Little Rock, Arkansas 72212.
2
      Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.



                                                                                   ¨1¤|7,3$6                  53«
                                                                                                        EXHIBIT
                                                                                       1922312190422000000000021
                                                                                                                 "A"
19-22312-rdd
          CaseDoc
               7:19-cv-04854-CS
                  377 Filed 04/22/19
                                Document
                                      Entered
                                           1 Filed
                                               04/22/19
                                                   05/24/19
                                                        16:38:43
                                                             Page Main
                                                                  5 of 8Document
                                     Pg 2 of 5


the Motion and opportunity for a hearing on the Motion were appropriate under the circumstances

and that no other notice need be provided; and upon the record of the hearings held by the Court

on the Motion; and after due deliberation this Court having determined that the legal and factual

bases set forth in the Motion and at the hearings establish just cause for the relief granted herein,

including (a) that the relief granted herein will provide a material net benefit to the Debtors’ estates

and creditors after taking into account the Bankruptcy Code’s priority scheme and (b) that the

procedures for determining the application of the relief granted hereby are calculated to result only

in the payment of those claims to the extent necessary to the operation of the Debtors’ business

upon appropriate terms; and upon all of the proceedings had before this Court; and sufficient cause

appearing therefor, it is hereby ORDERED that:

       1.      The Motion is granted on a final basis as set forth herein.

       2.      The Debtors are authorized, but not directed, in their sole discretion, to continue

their prepetition business operations, policies, and programs and pay any accrued but unpaid

prepetition Vendor claims on a postpetition basis in the ordinary course of business or as may be

necessary to secure a vendor’s agreement to continue business with the Debtors on Customary

Trade Terms, up to the amount set forth for each category of Vendor Claims set forth in the Motion.

       3.      The Debtors shall maintain a matrix summarizing amounts paid on account of the

Critical Vendor Claims subject to the terms of this Final Order, including the following

information: (a) the name of the Critical Vendor paid; (b) the nature of the goods or services

provided by each Critical Vendor; (c) the amount paid to each Critical Vendor (each a “Payment”);

(d) the total amount paid to the Critical Vendor to date; (e) the Debtor or Debtors who made the

Payment; (f) the date of the Payment; and (g) the purpose of the Payment. This matrix will be

provided every week to the U.S. Trustee the Official Committee of Unsecured Creditors




                                                   2
19-22312-rdd
          CaseDoc
               7:19-cv-04854-CS
                  377 Filed 04/22/19
                                Document
                                      Entered
                                           1 Filed
                                               04/22/19
                                                   05/24/19
                                                        16:38:43
                                                             Page Main
                                                                  6 of 8Document
                                     Pg 3 of 5


(the “Committee”), and any other statutory committee appointed in these chapter 11 cases. The

Debtors shall provide the U.S. Trustee, the advisors to the Committee, and any other statutory

committee, and to the Court for an in camera review, with a complete list of the Debtors’ Critical

Vendors, as soon as reasonably practicable.

       4.      To the extent the Debtors propose to make a payment that is materially inconsistent

with the projected critical vendor payments set forth on the vendor matrix provided to the

Committee, the Debtors will consult with counsel to the Committee regarding the proposed

payment and provide counsel to the Committee, to the extent reasonably practicable, with three

business days’ advance notice of such payments (or as soon thereafter as reasonably practicable).

       5.      Notwithstanding the relief granted in this Final Order and any actions taken

pursuant to such relief, nothing in this Final Order shall be deemed: (a) an admission as to the

validity of any prepetition claim against a Debtor entity; (b) a waiver of the rights of the Debtors

or the Committee to dispute any prepetition claim on any grounds; (c) a promise or requirement to

pay any prepetition claim; (d) an implication or admission that any particular claim is of a type

specified or defined in this Final Order or the Motion; (e) a request or authorization to assume any

prepetition agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code; (f) a

waiver or limitation of the Debtors’ rights or the rights of any other person under the Bankruptcy

Code or any other applicable law; or (g) a concession by the Debtors that any liens (contractual,

common law, statutory, or otherwise) satisfied pursuant to the Motion are valid, and the Debtors

expressly reserve their rights to contest the extent, validity, or perfection or seek avoidance of all

such liens.

       6.      The banks and financial institutions on which checks were drawn or electronic

payment requests made in payment of the prepetition obligations approved herein are authorized




                                                  3
19-22312-rdd
          CaseDoc
               7:19-cv-04854-CS
                  377 Filed 04/22/19
                                Document
                                      Entered
                                           1 Filed
                                               04/22/19
                                                   05/24/19
                                                        16:38:43
                                                             Page Main
                                                                  7 of 8Document
                                     Pg 4 of 5


and directed to receive, process, honor, and pay all such checks and electronic payment requests

when presented for payment, and all such banks and financial institutions are authorized to rely on

the Debtors’ designation of any particular check or electronic payment request as approved by this

Final Order without any duty to inquire otherwise and without liability for following the Debtors’

instructions.

       7.       Notwithstanding anything in the Motion, the Interim Order, or this Final Order to

the contrary, any payment made or action taken by any of the Debtors pursuant to the authority

granted herein, as well as the exercise of any and all other rights and authorizations granted or

approved hereunder, shall be subject in all respects to, as applicable: (i) the orders approving the

Debtors’ use of cash collateral and/or post-petition debtor-in-possession financing facilities

(collectively, the “DIP Orders”); (ii) the other documentation governing the Debtors’ use of cash

collateral and postpetition financing facilities; and (iii) the Budget (as defined in the DIP Orders).

       8.       To the extent there is any inconsistency between the terms of any of the DIP Orders

and this Final Order, the terms of the DIP Order (or DIP Orders, as applicable) shall control.

       9.       The Debtors are authorized to issue postpetition checks, or to effect postpetition

fund transfer requests, in replacement of any checks or fund transfer requests that are dishonored

as a consequence of these chapter 11 cases with respect to prepetition amounts owed in connection

with any of the prepetition claims.

       10.      The contents of the Motion satisfy the requirements of Bankruptcy Rule 6003(b).

       11.      Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Rules are satisfied

by such notice.




                                                  4
19-22312-rdd
          CaseDoc
               7:19-cv-04854-CS
                  377 Filed 04/22/19
                                Document
                                      Entered
                                           1 Filed
                                               04/22/19
                                                   05/24/19
                                                        16:38:43
                                                             Page Main
                                                                  8 of 8Document
                                     Pg 5 of 5


        12.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Final

Order are immediately effective and enforceable upon its entry.

        13.     The Debtors and their affiliates are authorized to take all actions necessary to

effectuate the relief granted in this Final Order in accordance with the Motion (including, without

limitation, making copies of this Final Order, the Motion, and any materials or other information

related thereto available in any local language in a jurisdiction in which the Debtors or their

affiliates operate).

        14.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Final Order.

Dated: White Plains, New York
       April 22, 2019
                                                  /s/Robert D. Drain
                                                  THE HONORABLE ROBERT D. DRAIN
                                                  UNITED STATES BANKRUPTCY JUDGE




                                                  5
